Citation Nr: 1422005	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  13-14 895	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed clear and unmistakable error (CUE) when, by a decision entered in April 1950, it denied the Veteran's claim for service connection for a back disorder.

(The matter of whether new and material evidence has been received to reopen the Veteran's claim for service connection for a back disorder is the subject of a separate decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter is before the Board on motion from the Veteran, pursuant to 38 U.S.C.A. § 7111 (West 2002) and 38 C.F.R. §§ 20.1400, 20.1404 (2013).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic (Virtual VA and Veteran Benefits Management System (VBMS)) paperless claims files.  A review of the documents in the electronic files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the matter presently under consideration.


FINDINGS OF FACT

1.  By a decision entered in April 1950, the Board denied the Veteran's claim for service connection for a back disorder.

2. When the Board's April 1950 decision was entered, the evidence of record was not such that the Board was compelled to grant the claim under the law as it then existed.


CONCLUSION OF LAW

The Board's April 1950 decision to deny the Veteran's claim for service connection for a low back disorder was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's service treatment records reflect that his spine and extremities were found to be normal when he was examined for induction in May 1944.  It was noted that he had fractured his right tibia in childhood, but that it was not considered disabling (NCD).

On May 1, 1946, the Veteran presented for treatment with complaints of chronic, progressing pain in the low back area.  He reported that he had strained his back while lifting an ammunition case in June 1944.  He related that the pain at the time of the injury had not been especially severe or prolonged, but that over the past year, and especially the last three months, he had developed a chronic, progressive ache in the low back area, aggravated by motion, walking, and especially on flexion or lifting.  He also related that the pain was worse on arising in the morning.

On examination, the Veteran was found to have mild scoliosis; tenderness over the fourth left spinus process, with mild muscle spasm; and sharp pain in the whole area on flexion, with slight pain on other motions.  Urinalysis was negative, and no bone, joint, or intervertebral disc changes were seen on X-ray.  The final diagnostic assessment was "strain, muscular, low back."  It was noted that the condition did not exist prior to enlistment (DNEPTE), and was not due to the Veteran's own misconduct.  He was discharged to duty as "fit for same."  The plan was to treat him with heat and a bed board.

When the Veteran was examined for service separation approximately three weeks later, on May 23, 1946, it was noted that he had had a low backache for the past one and a half years, due to heavy lifting.  On examination, his left leg was found to be one inch longer than his right leg, with slight scoliosis.  It was noted that he had full motion in the spine, with no spasm or tenderness.

In September 1949, the Veteran filed an application for VA compensation benefits for back and ankle injuries that reportedly occurred in January or February 1945 while aboard the USS Windham Bay (CVE-92).  Specifically, he reported that he had injured his back and ankle while jumping from the flight deck to a catwalk when going to his battle station after the sounding of an alarm.  He related that he had gone to a dispensary for treatment, and that his back was X-rayed.

Records were subsequently received reflecting that the Veteran was hospitalized for approximately two weeks at the VA hospital in San Francisco, California, in September 1949.  It was noted that he entered the hospital complaining of pain in the low back of five years duration, and pain in the left leg of five months duration.

During the course of treatment, the Veteran related that he had been perfectly well until 1945, when he gradually developed pain in the low back region, not precipitated by trauma or any other cause that he knew of.  He reported that there had been a constant, dull, aching pain present day and night which was not relieved by bed boards or mild analgesics; that the pain had not radiated to any other portion of the body; that it had not been made worse by coughing or sneezing; and that he had had exacerbations that would last for a period of one to two weeks, with the pain dying down somewhat between episodes.

The Veteran reported that his pain went along in that manner until May 1949, at which time he developed pain down the anterior lateral aspect of the left thigh, down to, but no extending beyond, the knee.  He reported that the pain was not made worse by coughing, sneezing, or straining at stool; that he noticed no weakness in the legs or any paresthesia of any kind; and that there had been no loss of bowel or bladder control.

The Veteran further related that, six days prior to admission, he developed acute exacerbation of the leg pain that remained acute up until the time of admission.  He reported that he had not had any bowel or bladder disturbance with the attack, but that he was quite severely incapacitated and had noticed that he walked listing to the left side to protect the painful left leg.

On examination, the Veteran was noted to stand with some definite scoliosis to the left.  There was marked lumbosacral muscle spasm on the left side.  Forward and backward motion were limited, as was motion of the left side, and there was tenderness over the course of the sciatic nerve.  There was decreased sensation over the lateral aspect of the foot and calf to pain and temperature, and ankle jerk was decreased on the left.  A myelogram revealed a slight possible defect on the right side at the level of L4-L5, cutting off the nerve sheath.

A diagnosis of probable herniated nucleus pulposus L4-L5 was made, and the Veteran underwent a hemilaminectomy.  During surgery, a herniation of the nucleus pulposus at L5-S1, on the left, was found and removed.  The final diagnostic assessment was "[h]erniation of nucleus pulposus L-5 S-1 on the left, due to unknown cause . . . [o]perated; improved."

In December 1949, a fellow serviceman, D.L.W., submitted a sworn statement to the effect that he was well acquainted with the Veteran, that he knew personally that the Veteran had injured his back during service in 1944 or 1945, and that he was unable to perform his duties without extreme pain.

By a rating decision entered in January 1950, a three-member RO rating panel (one member of which was a physician) denied the Veteran's claim.  As to the reasons for the denial, the RO stated:

In the absence of continuity of disabling symptoms between 1944 and date of admission to VA hospital five years later, the absence of service diagnosis other than muscle strain, low back, the absence of findings at discharge other than shortening of [the] left leg, and the history of onset of exacerbation of left leg pain six days prior to VA [h]ospitalization, it is held that the evidence fails to establish service connection for the condition now diagnosed.

Later that month, a VA Form 8-504 (Certificate of Attending Physician) was received from a Dr. Akers, reflecting that he had seen the Veteran in September 1949.  Dr. Akers noted that the Veteran had related a history of intermittent bouts of low back pain since 1945, while in service, with a present attack of six days duration involving pain and muscle spasms in the left lumbodorsal region.  It was noted that there was no known injury-past or present-and no radiation into the leg.  On examination, the Veteran had pelvic tilt to the right, much spasm of the left lumbodorsal muscles, limited mobility, markedly diminished left knee and ankle jerks, and hypoesthesia of the left L1-3 dermatome.

After reviewing the evidence from Dr. Akers, the RO rating panel confirmed and continued the prior denial, and the Veteran appealed to the Board.  On appeal, the Veteran contended that his back disorder was due to service.  He maintained that he had never had any trouble with his back before he entered service; that he slipped and fell and hurt his back during service in January 1945, while serving aboard the USS Windham Bay; that he strained his back again during service in June 1945, when lifting ammunition; and that his back had required treatment, both in service and in the past few years.

In April 1950, the Veteran's appeal was denied by a three-member panel of the Board; one member of which was a physician.  The Board stated, in pertinent part:

From a careful review of all evidence of record, including the statement of the veteran's representative, it is the decision of the Board that, in view of the absence of evidence of continuity of symptoms between the veteran's discharge and the diagnosis of the herniated nucleus pulposus in 1949, and the acute nature of the condition at the time of diagnosis, the evidence is insufficient to establish a connection between the back condition manifested in service and the veteran's present condition, or to support a finding that the herniated nucleus pulposus was incurred in or aggravated by active service.

The Veteran now seeks revision or reversal of the Board's April 1950 decision on grounds that the Board committed CUE when it denied his claim.  He and his representative maintain that the Board failed to address the presumption of soundness.  They also contend, in essence, that the Board failed to properly assess evidence of a relationship between disability noted during and after service, to include evidence of in-service injury, such as the December 1949 lay statement from D.L.W., and evidence of continuity of symptomatology.

Under applicable law, any party to a final Board decision can make a motion to have the decision revised or reversed on grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2013).  In order to prevail on such a motion, the movant must establish that there was an error in the Board's adjudication, and that the error was such that, had it not been made, the outcome of the adjudication would have been manifestly different.  38 C.F.R. § 20.1403(c) (2013).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be "clear and unmistakable."  Id.

Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1) (2013).  A disagreement with how the Board weighed or evaluated the facts in a particular case is not CUE.  Id. § 20.1403(d)(3).  Neither can CUE be established by virtue of VA's failure to fulfill the duty to assist.  Id. § 20.1403(d)(2).  Further, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

At the time of the Board's April 1950 decision, the regulations in effect included, in part, the following:

[E]very person employed in active service shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to acceptance and enrollment and was not aggravated by such service.

R&PR 1063(B).

Where there is affirmative evidence to show that a chronic disorder is due to an intercurrent disease or injury suffered between the date of separation from active service and the onset of the chronic disorder, service-connection . . . will not be accorded.  When service-connected is established, subsequent manifestations of the same chronic disease, unless clearly attributable to intercurrent causes, at no matter how remote a date, are service connected.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service, will permit service-connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity at some later date.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, not merely isolated findings or diagnosis including the word "chronic."  When the etiological identity is perfect, as leprosy, tuberculosis, syphilis, etc., there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity may be legimately questioned.  When the fact of chronicity during service is not, in the opinion of the adjudicating agency, adequately supported, then there may be reason to require some showing of continuity after discharge to support the claim.  

R&PR 1080(A).

The Board has considered the arguments advanced by the Veteran and his representative in the context of the law as it existed in April 1950, and finds the arguments unavailing.

First, with respect to the application of the presumption of soundness, it is clear from the face of the Board's April 1950 decision that the Board's denial was not based on an adverse application of that presumption.  Rather, the basis of the Board's denial was that there was insufficient evidence of a link between post-service disability and that noted in service.  As such, the Veteran's arguments with respect to the Board's "failure to address" the presumption of soundness are inapposite.

Second, with respect to the Board's assessment of the evidence of a relationship between disability noted during and after service, it appears clear from the face of the Board's decision that the Board took due account of the evidence.  The Board explicitly noted that no pertinent defects were noted at induction; that the Veteran was seen for complaints of back pain in May 1946, with findings of scoliosis, tenderness, mild muscle spasm, and negative X-rays; that he reported a 11/2-year  history of low back pain at the time of his separation from service, that he was found to have scoliosis, and that his left leg was longer than his right; that he was hospitalized in September 1949 with a history of acute pain in his lower back and left leg, and underwent a hemilaminectomy for removal of a herniated nucleus pulposus; and that statements had been received from D.L.W. and a Dr. Aker.  The Board weighed the evidence, but concluded, in effect, that it was insufficient to support an award of service connection.

It is important to note that, although current law prohibits the Board from relying on its own medical judgment in deciding an appeal, see, e.g., Colvin v. Derwinski, 1 Vet. App. 171 (1991), no such prohibition was in place in 1950.  Indeed, as is true in this case, Board decisions during that era were routinely decided by a panel of Board Members that included a physician.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995).  The subsequent case law that prohibited the practice beginning in the 1990s cannot be applied retroactively.  See, e.g., Berger v. Brown, 10 Vet. App. 166, 170 (1997).  As such, it was not CUE for the Board to rely on its own medical judgment in the Veteran's case, and to find, as a result, that the evidence of nexus was inadequate.

The determinative question in this case is not whether it would have been reasonable for an adjudicator to have granted service connection for the Veteran's back disorder in April 1950.  Rather, the question at this stage is whether, given the law extant at the time, and the evidence then of record, it is absolutely clear that a different result should have ensued.  38 C.F.R. § 20.1403(c) (2013).  Here, the Board must answer that question in the negative.  The Veteran has presented nothing compelling to demonstrate either that the correct facts, as they were known at the time of the April 1950 Board decision, were not before the Board, or that the statutory or regulatory provisions extent at the time were incorrectly applied.


ORDER

The motion is denied.



                       ____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



